Case: 16-10962      Document: 00513957104         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-10962                               FILED
                                  Summary Calendar                         April 18, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CELSO JAIMES-MEDERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CR-2-3


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Celso Jaimes-Medero pleaded guilty, without a plea agreement, to one
count of conspiracy to distribute 500 grams or more of methamphetamine. He
was sentenced within the guidelines range to 168 months of imprisonment and
five years of supervised release.
       Jaimes-Medero asserts that his Fifth and Sixth Amendment rights were
violated because his range of punishment was affected by facts that were not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10962    Document: 00513957104     Page: 2   Date Filed: 04/18/2017


                                 No. 16-10962

submitted to a jury and proved beyond a reasonable doubt. He argues that the
district court improperly found that he was accountable for 4.5 kilograms of
methamphetamine actual, which raised his base offense level and increased
his guidelines range; he asserts that the district court’s finding with regard to
drug quantity was an element of the offense. Jaimes-Medero concedes that his
claim is foreclosed and notes that he raises the claim to preserve it for further
review.
      The Government has filed an unopposed motion for summary affirmance
or, alternatively, an extension of time to file a merits brief. The Government
contends that the sole appellate issue is foreclosed in light of United States v.
Tuma, 738 F.3d 681, 693 (5th Cir. 2013), and United States v. Bazemore, 839
F.3d 379, 393 (5th Cir. 2016).
      As Jaimes-Medero concedes, we held in Tuma that a sentencing judge
acts within his discretion by finding facts that affect a defendant’s guidelines
sentencing range. See 136 S. Ct. at 620-24. While he asserts that the holding
of Tuma has been called into question by the Supreme Court’s decision in Hurst
v. Florida, 136 S. Ct. 616 (2016), he admits that such a contention is foreclosed
by Bazemore, in which we determined that Hurst does not implicate the federal
sentencing scheme or undermine Tuma. See 839 F.3d at 393.
      Accordingly, the motion for summary affirmance is GRANTED, and the
district court’s judgment is AFFIRMED. The Government’s alternate motion
for an extension of time to file a brief is DENIED.




                                       2